                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANTHONY J. PIPITO                                 CIVIL ACTION

                        v.                         NO. 18-4885

 LOWER BUCKS COUNTY JOINT
 MUNICIPAL AUTHORITY, et al.

                                            ORDER

       AND NOW, this 24 th day of July 2019, upon considering Defendants' Motion for summary

judgment (ECF Doc. No. 32), Plaintiff's Motion for summary judgment (ECF Doc. No. 33),

Responses (ECF Doc. Nos. 36, 37, 38, 39), Defendants' Reply (ECF Doc. No. 40), and for reasons

in the accompanying Memorandum, it is ORDERED:

        1.     Defendants' Motion for summary judgment (ECF Doc. No. 32) is GRANTED as

there are no genuine issues of material fact precluding entry of judgment in favor of Defendants

as a matter of law;

       2.      Plaintiff's Motion for summary judgment (ECF Doc. No. 33) is DENIED; and,

       3.      The Clerk of Court shall close this case.
